DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 02/05/2021 which has been entered. Claims 1-4, 9-12, 14 and 15 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 9 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AURANEN et al (2017/0279950 A1) in view of Bhow (2011/0207447 A1).
As per Claim 1, Auranen teaches a method comprising: receiving, at a headset via a first service type of a wireless connection between a first telephony device and the headset (Bluetooth Low Energy (BLE): Figure 1 – References 102 and 104b; Page 1, Paragraph [0009]; Page 4, Paragraph [0053]); and receiving, at the headset via a second service type of the wireless connection between the headset and the first telephony device, media of the active call (Classic Bluetooth: Figure 1 – References 102 and 104b; Page 1, Paragraph [0009]; Page 4, Paragraph [0053]; Page 6, Paragraph [0071]).

Auranen does not teach call-session identifier data of an active call between the first telephony device and a call entity; and a call-transfer request to transfer the active call from the first telephony device to a second telephony device. However, Bhow teaches call-session identifier data of an active call between the first telephony device and a call entity (Call Verification: Page 3, Paragraph [0035]); and a call-transfer request to transfer the active call from the first telephony device to a second telephony device (Page 1, Paragraph [0015]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranen with the method as taught by Bhow to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 
The combination of Auranen and Bhow teaches sending, from the headset to the second telephony device via the first service type of the wireless connection between the second telephony device and the headset, the call-session identifier data to enable the active call to be 
(Note: Auranen describes the use of BLE [first service type] which is used to communicate control commands [i.e. call-session identifier data to enable the active call to be transferred from the first telephony device to the second telephony device based on the call-session identifier data]. Bhow describes utilizing a user interface included in the headset to initiate a transfer of the active communication from the head set to a second telephony device [See Figures 3-5 and Paragraph 0017])
The combination of Auranen and Bhow also teaches establishing a wireless connection via the second service type of the wireless connection between the second telephony device and the headset; and receiving, at the headset from the second telephony device via the second service type of the wireless connection between the second telephony device and the headset, the media for the active call as described in Claim 1. 
(Note: Auranen describes the use of Classic Bluetooth [second service type – Bluetooth BR/EDR] as a means by which voice is transferred]. Bhow describes utilizing a user interface included in the headset to initiate a transfer of the active communication from the head set to a second telephony device [See Figures 3-5 and Paragraph 0017]. Bhow describes utilizing a user interface included in the headset to initiate a transfer of the active communication [voice] from the head set to a second telephony device [See Figures 3-5 and Paragraph 0017])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranen with the method as taught by Bhow to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by 
As per Claims 4-6, the combination of Auranen and Bhow teaches wherein the sending of the call-session identifier data is based on the call-transfer request (Bhow: Call Verification: Page 3, Paragraph [0035]); wherein the call-transfer request is initiated by the headset (Bhow: Page 4, Paragraph [0050]); and wherein the call-transfer request is initiated at the first telephony device (Bhow: Page 3, Paragraph [0030]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranen with the method as taught by Bhow to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 
As per Claims 7 and 18, Auranen teaches wherein the first service type is a Bluetooth Low Energy (LE) channel as described in Claim 1.
As per Claims 8 and 18, Auranen teaches wherein the second service type is a Bluetooth Basic Rate/Enhanced Data Rate (BR/EDR) channel as described in Claim 1.
As per Claim 9, the combination of Auranan and Bhow teaches a method as described in Claim 1 above. Auranan also teaches an apparatus comprising: a wireless communication interface (Figure 2 – Reference 256; Page 5, Paragraph [0070]); and a memory (Figure 2 – Reference 252; Page 5, Paragraphs [0067] and [0068]); and a processor (Figure 2 – Reference 250; Page 5, Paragraph [0067]). 

As per Claim 15, the combination of Auranan and Bhow teaches a method comprising: receiving, at a second telephony device from a headset via a first service type of a wireless connection between the second telephony device and the headset, call-session identifier data of an active call between a first telephony device and a call entity to enable the active call to be transferred from the first telephony device to the second telephony device based on the call-session identifier data, wherein receiving the call-session identifier is in response to the headset receiving a call-transfer request to transfer the active call from the first telephony device to the second telephony device; establishing a wireless connection via a second service type between the second telephony device and the headset; and sending, from the second telephony device to the headset via a the second service type of the wireless connection between the second telephony device and the headset, media for the active call as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranen with the method as taught by Bhow to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranen with the method as taught by Bhow to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 

Claims 2, 3, 10-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AURANEN et al (2017/0279950 A1) in view of Bhow (2011/0207447 A1) as applied to Claims 1, 9 and 15 above, and further in view of Runyan et al (2016/0337516 A1).
As per Claims 2, 10, 11 and 16, the combination of Auranan and Bhow teaches the method and apparatus of Claims 1, 9 and 15; but does not teach transmitting an advertisement, by the headset, via the first service type of the wireless connection, to discover a new telephony device capable of handling transfer of the active call from the first telephony device; and receiving, from the second telephony device via the first service type of the wireless connection, a response indicating that the second telephony device can handle transfer of the active call.
However, Runyan teaches transmitting an advertisement, by the headset, via the first service type of the wireless connection, to discover a new telephony device capable of handling transfer of the active call from the first telephony device; and receiving, from the second telephony device via the first service type of the wireless connection, a response indicating that the second telephony device can handle transfer of the active call (Figure 5 – Reference 504; Page 8, Paragraph [0078]).
The combination of Auranan, Bhow and Runyan also teaches establishing a wireless connection via the second service type between the second telephony device and the headset; and to transmit the advertisement based on the call-transfer request via the first service type of the wireless connection, to discover a new telephony device capable of handling transfer of the active call as described in Claims 1 and 2 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Auranan and Bhow with the method and apparatus as taught by Runyan to inform a user seeking to transfer an active communication of available devices capable of receiving the communication; thereby allowing the user to select which device to transfer the active communication to. 
As per Claim 3, the combination of Auranan, Bhow and Runyan teaches maintaining, via the second service type of the wireless connection, the wireless connection between the headset and the first telephony device after the transmitting of the advertisement at least until the sending of the call-session identifier data to the second telephony device as described in Claims 1 and 2 above.
(Note: As indicated by Bhow, the process of transitioning an active communication from one communication device to another while maintaining the call described in paragraph [0015] is advantageous as it prevents “blackout” periods where audio communication associated with an active communication is temporarily suspended [See Paragraph 0016]. This is clearly maintaining, via the second service type of the wireless connection, the wireless connection between the headset and the first telephony device after the transmitting of the advertisement at least until the sending of the call-session identifier data to the second telephony device)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranen and Bhow with the method as taught by Runyan to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 
As per Claims 12 and 13, the combination of Auranan, Bhow and Runyan teaches wherein the processor is further configured to initiate the call-transfer request and wherein the apparatus is a headset; and wherein the processor is configured to send the call-session identifier data based on the response as described in Claims 5 and 6 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Auranen and Bhow with the method and apparatus as taught by Runyan to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 
As per Claim 14, the combination of Auranan, Bhow and Runyan teaches wherein the first service type of the wireless connection is a Bluetooth Low Energy (LE) channel and the second service type of the wireless connection is a Bluetooth Basic Rate/Enhanced Data Rate (BR/EDR) channel as described in Claims 7 and 8 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Auranen and Bhow with the method and apparatus as taught by Runyan to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 
As per Claim 20, the combination of Auranan, Bhow and Runyan teaches after the establishing the wireless connection via the second service type, receiving, at the second telephony device, an input indicative of confirmation to transfer the active call to the second telephony device; and sending, from the second telephony device to a call manager, the call-session identifier data such that the active call is thereafter transferred to the second telephony device from the first telephony device as described in Claims 1 and 2 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Auranen and Bhow with the method and apparatus as taught by Runyan to prevent or minimize "blackout" periods whereby audio communication between the user and other call participants must be suspended, and provides a convenient automated mechanism by which a call can be transitioned allowing for a communication to proceed interrupted even though a communicating party is changing devices. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AURANEN et al (2017/0279950 A1) in view of Bhow (2011/0207447 A1) as applied to Claim 15 above, and further in view of RAUENBUEHLER et al (2016/0360503 A1).
As per Claim 19, the combination of Auranan and Bhow teaches the method of Claim 15; but does not teach sending, from the second telephony device to a call manager, the call-session identifier data such that the active call is thereafter transferred to the second telephony device from the first telephony device; and receiving, at the second telephony device, the media for the active call.
However, Rauenbuehler teaches sending, from the second telephony device to a call manager, the call-session identifier data such that the active call is thereafter transferred to the second telephony device from the first telephony device; and receiving, at the second telephony device, the media for the active call (Figure 3 – References 316 and 326; Page 2, Paragraph [0025]; Page 4, Paragraph [0038]; Page 11, Paragraph [0082]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Auranan and Bhow with the method as taught by Rauenbuehler to enable a user to transfer an active communication to a preferred communication device without having to place the party with whom the user is currently conversing with on hold reducing the likelihood of an unintentional termination of the call.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chadha (2006/0153198 A1), KUMAR et al (2017/0093952 A1), Louboutin et al (2013/0014232 A1), Acharya et al (2006/0026288 A1), Schobel et al (2015/0350766 A1), LI et al (2019/0253857 A1), SONG (2017/0034646 A1), Pirat et al (2016/0028891 A1), LEE et al (2019/0103899 A1), and Cha et al (2014/0315511 A1). Each of these describes systems and methods for transferring active communications using wireless protocols.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652